376 F.2d 265
Bettie MURPHY and Lloyd Murphy, Her Husband, and LloydMurphy, in His Own Right, Appellants,v.HELENA RUBENSTEIN COMPANY, a Corporation of the State of NewYork, and H. J. Titus, Inc., a Corporation of theState of New York, Jointly, Severallyand/or in the Alternative.
No. 16202.
United States Court of Appeals Third Circuit.
Argued March 30, 1967.Decided April 17, 1967.

Mario A. iavicoli, Camden, N.J.  (Arthur E. Ballen, Camden, N.J., on the brief), for appellants.
Sidney P. McCord, Jr., Haddonfield, N.J.  (McCord, Farrell, Eynon & Munyon, Haddonfield, N.J., on the brief), for appellees.
Before KALODNER and SEITZ, Circuit Judges, and BODY, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
On review of the record we find no error.  The Order of the District Court will be affirmed.